134 F.3d 378
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Parker E. ROGERS, Plaintiff-Appellant,v.SOUTHEAST MARINE BLAST & COAT INC., a Florida corporaiton;Charles L. Hawkins;  Mark D. Grimes;  SoutheastMarine Systems Inc.;  Dorothy Ammons;Rose Marie Hawkins,Defendants-Appellees.
No. 96-36207.
United States Court of Appeals, Ninth Circuit.
Submitted* Jan. 9, 1998.Decided Jan. 28, 1998.

Before:  ALDISERT**, pREGERSON and TROTT, Circuit Judges.

ORDER

1
We affirm the order granting defendants' motion for summary judgment for the reasons stated in the district court's opinion.  ER at 125.


2
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission without oral argument pursuant to Fed.  R.App. P. 34(a) and Ninth Cir.  R. 34-4


**
 Ruggero J. Aldisert, Senior Judge, United States Court of Appeals for the Third Circuit, sitting by designation